department of the treasury internal_revenue_service washington d c date uilc cc dom fs corp number release date internal_revenue_service national_office field_service_advice memorandum for attorney from steven j hankin branch chief cc dom fs corp subject acquisition made to evade or avoid income_tax this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend area area area country country date date date date date date date date date year year year year year year year year number a number b number c number d number e company company company company company company company company company company company company company company company company company company company dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem issue s whether within the meaning of sec_269 company 1’s acquisition of company had the principal purpose of avoidance of federal_income_tax by securing the benefit of an allowance which company would not otherwise enjoy conclusion it is our position that within the meaning of sec_269 company 1’s acquisition of company had the principal purpose of the avoidance of federal_income_tax by securing the benefit of a withholding exclusion_allowance under sec_1442 and sec_1441 that it would not otherwise enjoy background this case involves several domestic holding corporations wholly owned by company a large area corporation owning over number a companies worldwide company has effected several corporate_reorganizations over a period of years that the service believes occurred solely to structure an argument that distributions made by the top-tier domestic holding_company to the foreign parent were not subject_to_withholding at source because the domestic holding_company qualified as an company under sec_861 this provision provides that an individual or corporation meets the 80-percent foreign_business_requirements of this paragraph if it is shown to the satisfaction of the secretary that at least percent of the gross_income from all sources of such individual or corporation for a testing_period is active_foreign_business_income the pattern begins with the creation of a new top tier domestic holding_company in year company followed by the acquisition of area subsidiaries it repeats with creation of another top-tier domestic holding corporation in year company and the acquisition of additional area subsidiaries and again with the creation of another top tier domestic holding_company in year company and the acquisition of additional area subsidiaries facts company owns all of the stock of company and all of the stock of company prior to date company owned all of the stock of domestic corporations company and company which were each the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return on date company contributed all of the stock of company and company to company in exchange for all of company shares in a transaction qualifying under sec_351 with respect to the company consolidated_group this transaction was treated as a reverse_acquisition as defined in sec_1_1502-75 assuming that this treatment was correct the affiliated_group of which company was the common parent was treated as remaining in existence with a new common parent company the affiliated_group of which company was the common parent ceased to exist on date and the former members of that group became members of the company consolidated_group which was a continuation of the company group the stated business_purpose of combining company and company was to allow for financing under a multi-option facility lending arrangement that required a balance_sheet of over dollar_figurea on date company acquired company in year and year although the affiliated_group had significant e_p the only dividends received by company were from company in the amounts of dollar_figureb and dollar_figurec during year and year company had income from deemed distributions pursuant to elections under sec_1_1502-32 from company and company then in year company company and company distributed dollar_figured to company which then distributed it to company and withheld no tax based on its reliance on the provisions under sec_871 this pattern repeated itself for distributions to company of dollar_figuree in year and again of dollar_figuref in year company was acquired by company from its parent company for one share of stock valued at dollar_figureg on date the stated purposes of this acquisition was that company had management responsibility for company and had given company bank guarantees it is assumed that in year and year number b percent of company 10's income consisted of active_foreign_business_income as defined in sec_861 prior to company being created as the parent of company on date company had declared dividends on its books of over dollar_figureh which it rescinded on date on date company contributed all of the stock of company in exchange for all of the stock of company shares in a transaction qualifying under sec_351 this transaction resulted in a reverse_acquisition as defined in sec_1_1502-75 company became the new common parent_corporation of the affiliated_group in year company acquired area companies company company and company from its parent company the stated business_purpose of this acquisition is to include these companies in one regional center company the taxing authority for country provided a letter from company 4’s accountant requesting a consent for the acquisition of these companies which provides as a purpose the allowing of dividends to be paid to company without payment of the number e percent u s withholding_tax company owned all of the stock of company which owned all the stock of company which owned all of the stock of company company and company are domestic corporations company is a area company on date company sold all of the stock of company to company for dollar_figurei in cash the commissioner claimed the value of the stock was dollar_figurej and that the difference constituted a constructive_dividend by company to company subject_to_withholding at the source under sec_1442 company is a area company formed under area law in year company owns all of the stock of company on date company as the silent partner and company as the partner entered into a silent partnership under the laws of country pursuant to a purchase and sale agreement dated as of date company sold i number c shares of company 19’s capital stock par_value number d per share to company ii number e shares of company 19’s capital stock par_value number d per share to company and iii its interest in the silent partnership to company the total consideration for the foregoing transactions was dollar_figurek cash the commissioner determined that the proper fair_market_value for these interests was dollar_figurel and that the difference constituted a constructive_dividend by company to company subject_to_withholding at the source under sec_1442 the petitioned cases of company and company present the issue of withholding at source on deemed dividends resulting from the sale of foreign subsidiaries to company company and company notices of deficiency have been issued to company for withholding liability on the deemed dividends as well as the actual cash dividends made in year and year the examining agent’s position is that a number e percent tax of dollar_figurem should have been imposed on these distributions and withheld by company the percent withholding_tax was reduced to number e percent because of a treaty a petition was filed on date on the year company case law -the provision relevant code provisions sec_881 provides for a tax of percent of the amount received from sources within the united_states by a foreign_corporation as dividends but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_881 provides that no tax shall be imposed under sec_881 on any amount described in sec_871 sec_871 provides that the amounts described in this paragraph include a percentage of any dividend paid_by a domestic_corporation meeting the percent foreign_business_requirements of sec_861 equal to the percentage determined for purposes of sec_861 sec_861 provides that an individual or corporation meets the 80-percent foreign_business_requirements of this paragraph if it is shown to the satisfaction of the secretary that at least percent of the gross_income from all sources of such individual or corporation for the testing_period is active_foreign_business_income sec_861 provides that for purposes of sec_861 the term active_foreign_business_income means gross_income which i is derived from sources outside of the united_states as determined under this subchapter or in the case of a corporation is attributable to income derived by a subsidiary of such corporation and ii is attributable to the active_conduct_of_a_trade_or_business in a foreign_country or possession_of_the_united_states by the individual or corporation or by a subsidiary for purposes of sec_861 the term subsidiary means any corporation in which the corporation referred to in sec_861 owns directly or indirectly stock meeting the requirements of sec_1504 determined by substituting percent for percent each place it appears sec_861 provides that for purposes of sec_861 the term testing_period means the 3-year period ending with the close of the taxable_year of the individual or corporation preceding the payment or such part of such period as may be applicable if the individual or corporation has no gross_income for such year period or part there of the testing_period shall be the taxable_year in which the payment is made sec_1442 provides that in the case of foreign_corporations subject_to taxation under this subtitle there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 withholding of tax on nonresident_aliens a tax equal to thirty percent thereof sec_1441 provides that no tax shall be required to be deducted and withheld under sec_1441 from any amount described in sec_871 law and analysis- sec_269 issue relevant code provisions and case law the pertinent provisions of sec_269 provide as follows if- any person or persons acquire or acquired on or after date directly or indirectly control of a corporation and the principal purpose for which the acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance sec_1_269-1 provides that the term allowance refers to any thing in the internal revenue laws which has the effect of diminishing tax_liability the term includes among other things a deduction a credit an adjustment an exemption or an exclusion in briarcliff candy corp subs t c memo year the tax_court stated that the legislative_history of sec_129 of the internal_revenue_code_of_1939 which was the predecessor of sec_269 of the internal_revenue_code of supports the proposition that sec_269 is not limited to any particular form of transaction eg it even applies to the acquisition by a loss_corporation of a profitable subsidiary in 35_tc_688 the tax_court held that the principal purpose of the shareholder for acquiring control of the corporate petitioner was to evade or avoid federal_income_tax sec_269 was applied to convert a sole shareholder’s claim for capital_gains treatment on a redemption into ordinary_income in 54_tc_839 the tax_court held that denying the benefits of an s_corporation_election on the ground that control of the corporation was acquired under sec_269 for tax_evasion or tax_avoidance purposes would thwart the intent of congress to allow shareholders of electing small_business corporations to ‘be taxed directly on the corporations earnings’ and to report ‘corporate income whether or not distributed as their own for tax purposes the same principle has been used by the courts and the service to avoid the application of sec_269 where taxpayers have deliberately acquired control of a corporation for the principal purpose of qualifying the corporation as a western_hemisphere_trade_corporation i t c b revrul_70_238 1970_1_cb_61 it is the taxpayer’s motivation at the time of the acquisition that determines if sec_269 applies 54_tc_839 thus a tax-infected transaction following an innocent acquisition should not retroactively bring sec_269 into force if the two steps were not integral parts of a single transaction 291_f2d_761 9th cir in key buick co v commissioner tcmemo_1976_303 the tax_court was faced with the question of whether the acquisition of control of a corporation followed over a year later by the merger of that corporation with a profitable corporation constituted tax_avoidance for sec_269 purposes the tax_court held that the merger was not necessary to use the losses of the acquired_corporation and that both the acquisition and subsequent merger were not an integral plan that had the principal purpose of tax_avoidance one of the criteria that has been considered in determining whether an acquisition has a principal purpose of tax_avoidance is whether the acquisition of control is necessary or useful to the acquiring person’s business or investment activities 63_tc_440 a feature of sec_269 that is easily overlooked because it is ordinarily satisfied is that the section applies only to tax allowances that the acquiring taxpayer would not otherwise enjoy but for the acquisition 43_tc_313 analysis sec_269 provides that if any person or persons acquire or acquired on or after date directly or indirectly control of a corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or allowance through the formation of company company acquired control of company acquisition of control was accomplished when company contributed all of the stock of company and company to company in exchange for all of its stock allowance issue company and company and company avoided the number e percent withholding_tax liability under sec_1442 under sec_1_269-1 the term allowance refers to anything in the internal revenue laws which has the effect of diminishing tax_liability the term includes among other things a deduction a credit an adjustment an exemption or an exclusion thus it appears that the allowance requirement of sec_269 has been met although sec_269 has most frequently been applied to deny the carryover of net operating losses to a period following a change_of control of a corporation or the acquisition of loss-generating assets in a tax-free transaction its reach is considerably broader than these two tax benefits in 35_tc_688 sec_269 was applied to convert a sole shareholder’s claim for capital_gains treatment on a redemption into ordinary_income in the instant case the taxpayer is seeking an exemption from income which is like the reduction in income the taxpayer was seeking in 35_tc_688 therefore a court should rule that an allowance is indeed present here principal purpose tax_avoidance issue it is the taxpayer’s motivation at the time of the acquisition that determines if there is a principal purpose of tax_avoidance under sec_269 54_tc_839 based on facts available to us the principal purpose of the acquisition of company by company was the evasion or avoidance of federal_income_tax the creation of the new holding_companies company company company along with the associated movement of foreign subsidiaries under these domestic holding_companies together with the timing of the area and domestic dividend payments were integral parts of a single_plan designed to avoid federal taxes at the time of acquisition of company by company in key buick co v commissioner tcmemo_1976_303 the tax_court held that the subsequent merger of an acquired loss_corporation with a profitable corporation did not constitute tax_avoidance for sec_269 purposes the tax_court held that the merger was not necessary to use the losses of the acquired_corporation and that both the acquisition and subsequent merger were not an integral plan that had the principal purpose of tax_avoidance in the instant case the acquisitions following the initial company acquisition were necessary in order to avoid federal withholding_tax under sec_1442 in key buick company v commissioner tcmemo_1976_303 the tax_court held that the intent of the purchaser at the time of the acquisition must be determined by the examination of the events surrounding the acquisition and an evaluation of the entire record in the case in the instant case if we examine the events surrounding the company acquisition there appears to be a principal purpose of avoiding federal_income_tax the creation of these new holding_companies along with the associated movement of foreign subsidiaries under these domestic holding_companies together with the timing of the area and domestic dividend payments were designed solely in an attempt to qualify the domestic holding_companies under the provisions of sec_881 to be exempt from withholding_tax under chapter three on dividends_paid to their area1 parent this provision incorporates the dividend sourcing rule which the taxpayer argues exempts the domestic holding_company from withholding on dividends under sec_1442 and sec_1441 in the instant case in each of the years that u s source dividends were distributed by the holding_companies those dividends were never taken into consideration in the computation of the rule sec_861 in year company made the distribution of u s source dividends to company in the amount of dollar_figured company originally received these dividends from company company and company these dividends were never taken into account in computing the test because company 2's testing_period only included the tax years preceding the payment in those years only foreign dividends from company were received by company therefore company passed the test in year likewise these same dividends were never taken into account when company distributed the dollar_figuree in u s source dividends to company in year these dividends were received from company which became a subsidiary of company when company became a holding_company on date the dividends distributed in year were never taken into consideration in computing the test for the year distribution because these dividends were distributed by company the year test only relates to the currently distributing holding_company company therefore the only income that company will take into consideration in computing its year test will be foreign_income received from company in year since year will be its only testing year company will pass the test and not be subject_to_withholding under sec_1442 and sec_1441 in year the creation of these holding_companies as well as the manipulation of dividend payments appear to be part of an integrated_plan to avoid federal_income_tax or withholding_tax the acquisition of company by company must be made for the principal purpose of avoiding federal income taxes this purpose is obvious if the additional integrated transactions consisting of the acquisition of foreign subsidiaries and domestic holding_companies and manipulative dividend transactions are taken into consideration securing the benefit issue additionally there is an issue of whether the loss or tax_benefit must be secured or in existence at the time of acquisition in 335_f2d_507 the appeals court held that sec_269 did not prevent the utilization of post-acquisition losses of an acquired_corporation in addition the court stated the overall purpose of sec_269 was to prevent distortion of a taxpayer’s income resulting from the utilization of someone else’s loss or a built-in but realized loss even though sec_269 is usually invoked to disallow tax benefits that were known to exist at the time of the acquisition such as net losses_incurred by another corporation the legislative_history of sec_129 of the internal_revenue_code_of_1939 supports the proposition that sec_269 is not limited to any particular form or transaction eg the acquisition by a loss_corporation of a profitable subsidiary rather this section was broadly drafted to include any type of acquisition which constitutes a device by which one corporation secures a tax_benefit to which it is not entitled briarcliff candy corp subs v commissioner t c memo therefore this case arguably stands for the proposition that the loss or tax_benefit does not necessarily have to be in existence at the time of the acquisition in other words sec_269 can apply to other tax benefits besides built-in losses and these other tax benefits may occur after the acquisition if the principal purpose of a transaction was the capture of a particular tax_benefit the service seems authorized to disallow any other tax allowances stemming from the tainted acquisition in 303_f2d_142 1st cir a deduction for post-acquisition operating losses was denied under sec_269 because the losses were tainted by taxpayer’s pre-acquisition tax-avoidance purpose immunity some tax benefits are immune to disallowance under sec_269 even though they are allowances within the meaning of the statutory language in some instances congress intends to grant the benefit if specified statutory conditions are met regardless of the taxpayer’s desire to reduce its tax burden in 54_tc_839 the tax_court held that denying the benefits of an s_corporation_election on the ground that control of the corporation was acquired under sec_269 for tax_evasion or tax_avoidance purposes would thwart the intent of congress to allow shareholders of electing small_business corporations to ‘be taxed directly on the corporation’s earnings’ and to report ‘corporate income whether or not distributed as their own for tax purposes ’ in 54_tc_839 the acquired_corporation was doing business as an insurance_company at the time of acquisition the business had been on going for years before acquisition congress intended that the corporations entitled to exemption from sec_269 be corporations that were conducting a legitimate business at the time of their acquisition or at the time of their s_corporation_election congress did not intend for companies that were created as shells and remained as shells to be exempt from sec_269 in the instant case company and the other created holding_companies appear to have had no purpose other than to hold stock as a necessary first step to facilitate the avoidance of withholding_tax the sole purpose for creating these companies was the avoidance of federal_income_tax congress has not shown an intent to grant the tax_benefit at issue in this case even though the taxpayer has literally complied with the testing_period the purpose of sec_861 has not been served by its application to this case the purpose of sec_861 is to grant an exemption from withholding to companies whose gross_income consists of a high percentage of foreign_source_income in the instant case the majority of the income that these domestic holding_companies received over time from their subsidiaries was u s source income however by manipulating the three year testing_period of sec_861 these domestic holding_companies were able to claim a exemption from withholding under sec_1442 congress did not intend this result allowances that the acquiring company would otherwise not enjoy issue sec_269 only applies to tax allowances that the acquiring company would otherwise not enjoy but for the acquisition in 43_tc_313 the taxpayer was formed to effect a bootstrap acquisition the taxpayer purchased the stock of the acquired company with borrowed funds and additional funds contributed by its shareholders the taxpayer filed a consolidated_return with its new subsidiary and then had the subsidiary distribute a dividend that the taxpayer used to discharge its indebtedness on the purchased stock the service attacked this transaction under sec_269 alleging that the taxpayer was not entitled to file a consolidated_return with the subsidiary or if it was so entitled that it was not entitled to eliminate the intercompany dividend as is normal on consolidated_returns and that if a consolidated_return was not proper the dividend did not qualify for the dividend received-deduction of sec_243 the tax_court held that regardless of the taxpayer’s purpose in structuring the transaction in this manner the taxpayer did not obtain a tax_benefit that it would have not otherwise enjoyed the tax_court noted that other methods could have been used in making the acquisition all of which would have produced the same net effect for tax purposes as the method chosen by the parties in the instant case the creation of company along with the associated movement of foreign subsidiaries under company together with the timing of the area and domestic dividend payments to company was the only way in which company could have received all of the dividends distributed in year without company having to withhold tax on them the dividends received by company from its subsidiaries as a dividend distribution were distributed by those subsidiaries in a particular tax_year based upon the particular source of those dividends the foreign source dividends were distributed up in tax years separate from the years in which the u s source dividends were distributed the foreign source dividends would be distributed up only in tax years that would be included in the testing_period for the test the u s source dividends were only sent up in tax years that would not be included in the testing_period for the test this distribution pattern was done in order to manipulate the income of company so that they would pass the test and not be subject_to any withholding_tax under sec_1442 and sec_1441 additional holding_companies were created in order to perpetuate this process by structuring these transactions in this particular way company obtained a tax allowance that it would not otherwise enjoy in 43_tc_313 the acquisition could have been accomplished in a number of ways and the tax consequences would be the same as those in the actual transaction the purchasers in this case merely obtained through their use of an intervening holding_company to effect the acquisition control of the desired enterprise with a limited out-of-pocket investment this was a result that did not go beyond the scope of sec_269 in the instant case company 1's receipt of the domestic source dividends from company in year could not have been accomplished tax free without their initial acquisition of company this acquisition was the catalyst in series of transactions designed only to avoid tax in 264_fsupp_969 the court distinguished between a tax-motivated acquisition and a tax- motivated method used to effect a business-motivated acquisition the court refused to apply sec_269 to the latter method in the instant case we have a tax motivated method used to effect a non business motivated acquisition when company obtained control of company its principal purpose at the time of the acquisition was arguably to evade federal_income_tax the creation of these new holding_companies along with the associated movement of foreign subsidiaries under these domestic holding_companies together with the timing of the area and domestic payments was an integral plan to avoid withholding taxes by virtue of the exemption obtained under sec_1442 and sec_1441 this evasion of taxes could only have been accomplished by the above mentioned transactions and therefore was a benefit that company would otherwise not enjoy it is our position that the sec_269 argument should be raised in the answer already filed in the company case pertaining to distributions in year development hazards and other considerations if you have any further questions please call the branch telephone number by corporate branch steven j hankin branch chief cc assistant regional_counsel tl cc assistant regional_counsel lc cc
